Citation Nr: 1743174	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as being secondary to the Veteran's service-connected allergic rhinitis.  

2.  Entitlement to a compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's headache disorder claim is remanded to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical information.  VA will notify the Veteran if additional action is required.


FINDING OF FACT

The Veteran's GERD is proximately due to his service-connected allergic rhinitis 


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his GERD was caused by his service-connected allergic rhinitis.

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).??

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established on the basis of aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

III.  Facts and Discussion

The record reveals that the Veteran has been granted service connection for allergic rhinitis and the symptoms produced by such a disorder.  

In this case, the evidence is conflicting as to whether the Veteran's GERD is due to his service-connected allergic rhinitis.  A VA examiner who conducted the VA examination report opined that it was not related and offered a rationale in support of that conclusion.  In an August 2013 report, however, the Veteran's treating VA physician opined that the Veteran's GERD was caused by his allergic rhinitis and offered a rationale in support of his conclusion.  Based on the foregoing, the Board finds that the evidence is in equipoise and thus service connection for GERD is warranted.


ORDER

Service connection for GERD is granted. 


REMAND

As the Veteran's representative points out in September 2017 written argument, the examiner who conducted the April 2014 VA examination report reported that the Veteran had sharp, though not prostrating, headache pain that interfered with his ability to work because it made it difficult for him to concentrate.  In addition, the Veteran reports that his disability is worsening.  As such, another VA examination is necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Associate outstanding records with the claims folder.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his headaches and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Afford the Veteran a VA examination to determine the severity and manifestations produced by the Veteran's headache disorder.  Based on the Veteran's report regarding the frequency and severity of his headaches and the findings of the examination, the examiner should report the frequency and severity of the Veteran's headaches and state whether they are prostrating.

The examiner should also identify all manifestations of the headache disorder and state whether it is at least as likely as not that his headaches are productive of concentration problems.

4. Then readjudicate the appeal.  If the benefits sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


